[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION RE: STIPULATION AND JUDGMENT CT Page 2458
It is the court's conclusion that the plaintiff corporation has been dissolved and has completed the winding up process. This is in accordance with paragraph 3 of the plaintiff's own motion. "The plaintiff corporation was dissolved on February 6, 1984 and the assets and rights of the corporation passed to the estate of the sole shareholder, Henry J. Lomazzo." Neither Henry J. Lomazzo or his executor/administrator has been substituted as a party plaintiff.
The plaintiff corporation has no standing to prosecute its motion or obtain the relief requested. The count must therefore deny, without prejudice, the plaintiff "Motion Re: Stipulation and Judgment entered June 10, 1980."
HAUSER, JUDGE CT Page 2459